DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2021/0001315) in view of Yoshioka et al. (US 2019/0301327).
Regarding claim 1, Kurihara et al. discloses an exhaust gas purification device (Fig. 2) comprising: a substrate (11) including: an upstream end through which an exhaust gas is introduced into the device; a downstream end through which the exhaust gas is discharged from the device; and a porous partition wall (23) defining a plurality of cells extending between the upstream end and the downstream end; a first catalyst layer (14); and a second catalyst layer (15), wherein the plurality of cells (21, 22) include: an inlet cell (21) opening at the upstream end and sealed at the downstream end; and an outlet cell (22) adjacent to the inlet cell with the partition wall (23) interposed between the inlet cell (21) and the outlet cell (22), the outlet cell being sealed at the upstream end and opening at the downstream end, wherein the first catalyst layer (14) is disposed on a surface of the partition wall (23) in an upstream region including the upstream end of the substrate (11), and wherein, in a downstream region including the downstream end of the substrate, the second catalyst layer (15) is disposed inside (Fig. 3) the partition wall (23), and a second catalyst containing wall including the partition wall (23). 
Kurihara et al. does not explicitly disclose the second catalyst layer has a porosity of 35% or more.
Yoshioka et al. teaches that it is conventional to provide the catalyst layer (14) in the downstream region with a porosity ranging from 50-90% (para 0042) and such configuration provides the honeycomb filter with minimum pressure loss and maximum trapping efficiency.
Thus, it would have been obvious in view of Yoshioka et al. to one having ordinary skill in the art to modify the device of Kurihara et al. with the catalyst layer in the downstream region as taught by Yoshioka et al. in order to gain the above benefit.
Regarding claim 2, Kurihara et al. discloses that the upstream region, a first catalyst-coated wall including the partition wall and the first catalyst layer is impermeable to gas (Fig. 2). Note, inlet exhaust gas flow (arrow) only on the interior surface of the upstream (L1) then permeate thru partition wall the downstream zone (L2) to the outlet cell (21).
Regarding claim 3, Kurihara et al. discloses that the upstream region overlaps with the downstream region (Figs. 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774